GRAHAM, Presiding Judge.
The appellant has prepared a form of a promissory judgment note with attorney’s fee clause, and a declaration of lien written therein, and seeks to patent it under application, serial No. 123,682, filed July 20, 1926. Both the Examiner and the Board of Appeals rejected the application on the ground that the alleged invention did not constitute a new and useful art, machine, manufacture, or composition of matter, or any new and useful improvements thereof, as required by section 4886, Rev. St. (35 USCA § 31). We are in entire accord with the decisions of the Patent Office tribunals. The law is well settled by Hotel Security, etc., v. Lorraine Co (C. C. A.) 160 F. 467, 24 L. R. A. (N. S.) 665; Berardini v. Tocci (C. C. A.) 200 F. 1021; Moore v. United States, 50 Ct. Cl. 120; In re Moeser, 27 App. D. C. 307.
The decision of the Board of Appeals is affirmed.
Affirmed.